Citation Nr: 0919501	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  01-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include histoplasmosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active Navy service from May 1969 to April 
1970.  He was activated with an Air Force Reserve unit from 
August 17, 1990 to September 16, 1990 for service in the 
Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a lung 
disorder.

In November 2003 and May 2008, the Board remanded the case 
for further evidentiary development.  Regrettably, another 
remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In November 2003, the Board remanded the Veteran's claim for 
further development.  In part, that remand required the 
AMC/RO to contact the United States Armed Services Center for 
Unit Research (USASCRUR) and request that they research the 
records of the 908th TAG/CAMS, deployed out of Maxwell Air 
Force Base, for evidence pertaining to that unit's deployment 
to the United Arab Emirates. In particular, the records of 
the 908th TAG/CAMS were to be reviewed to determine whether 
any environmental health reports were prepared pertaining to 
the physical/environmental conditions of enlisted housing in 
the United Arab Emirates, to specifically include enlisted 
housing inside of airplane hangers previously populated by 
large pigeon populations during the Veteran's deployment from 
August to September 1990.

AMC/RO by letter dated November 2007 requested information 
regarding the Veteran's service with the 908th TAG/CAMS, 
deployed to the United Arab Emirates.  This letter was sent 
to the Department of the Navy who responded that:

Even though the Veteran was [had 
previously been] a member of the Navy, he 
was serving with the 908th TAG/CAMS Air 
Force Command while in the United Arab 
Emirates.  Environmental health reports 
or any other records concerning the 
conditions of the enlisted housing there 
would be under Air Force purview. The Air 
Force agency responsible for maintaining 
historic records may be contacted at the 
following address:

        Air Force Historical Research Agency
        600 Chennault Circle, Bldg 1405
        Maxwell AFB, AL 36112-6424

The AMC/RO failed to follow-up with a request for the 
required evidence to the Air Force Historical Research 
Agency.  As such the AMC/RO has not complied with the 
November 2003 remand directive.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where the remand orders of the Board are not 
complied with, the Board commits error as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated).

The Board acknowledges that significant development was 
completed.  This includes requesting that the Veteran contact 
Garry Looney and Darrell R. Wilson in order to secure written 
statements pertaining to their recollections of the 
environmental housing conditions in the United Arab Emirates 
between August and September 1990; contacting the Montgomery, 
Alabama VA Medical Center and requesting copies of any 
respiratory treatment records since September 1990; and, 
providing the Veteran with a VA pulmonary examination. 

Unfortunately, by not followed-up with a request to obtain 
the records of the 908th TAG/CAMS to determine whether any 
environmental health reports were prepared pertaining to the 
physical/environmental conditions in the United Arab 
Emirates, to specifically include housing inside of airplane 
hangers previously populated by large pigeon populations, 
during the Veteran's deployment from August to September 
1990, important evidence may not have been available to the 
examiner in the April 2007 VA examination.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the United 
States Court of Appeals for Veterans Claims.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must contact the Air Force 
Historical Research Agency, 600 Chennault 
Circle, Bldg 1405, Maxwell AFB, AL 36112-
6424, and request that they research the 
records of the 908th TAG/CAMS, deployed 
out of Maxwell Air Force Base, for 
evidence pertaining to that unit's 
deployment to the United Arab Emirates, 
beginning in August 1990. In particular, 
the Air Force Historical Research Agency 
should research the records of the 908th 
TAG/CAMS to determine whether any 
environmental health reports were 
prepared pertaining to the 
physical/environmental conditions of 
enlisted housing in the United Arab 
Emirates, to specifically include 
enlisted housing inside of airplane 
hangers previously populated by large 
pigeon populations.

2.  The AMC/RO should obtain any 
identified VA or private treatment record 
which has yet to be secured, to include 
any document which may link a current 
lung disorder to service.  If additional 
evidence is secured documenting the 
conditions described by the appellant, or 
if additional medical evidence is 
submitted showing a link between a 
current lung disorder and service, then 
the Veteran should be scheduled for a VA 
examination by a pulmonary specialist, to 
determine the nature and etiology of any 
current pulmonary disorder.  The claims 
folder, a copy of this remand, and any 
additional evidence obtained by this 
remand action are to be provided to the 
physician for review in conjunction with 
the examination.  

All indicated tests and studies deemed 
appropriate by the physician should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should comment on the objective 
manifestations of any current pulmonary 
disorder.  The examiner must then opine 
whether it is at least as likely as not 
that the Veteran has a chronic lung 
disorder, to include histoplasmosis, 
which was incurred in or aggravated by 
military service in the United Arab 
Emirates between August and September 
1990?  A complete rationale explaining 
the reasons for any proffered opinion 
should be provided.

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5. The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

6. Thereafter, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
showing consideration of all evidence 
received, and afforded an opportunity to 
respond before the file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


